        Case 1:19-cv-08161-AJN-JLC Document 26 Filed 06/08/20 Page 1 of 1

                                                                                                     6/8/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MARCIA SHAPIRO,                                                :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
                  -against-                                    :   19-CV-8161 (AJN) (JLC)
                                                               :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On March 20, 2020, I issued an Order granting the Commissioner’s request for an
extension of time to file the supplemental certified administrative record and directing plaintiff
Marcia Shapiro, who is unrepresented by counsel in this matter, to file an answering brief by
June 2, 2020. Dkt. No. 19.

         Given that the June 2 deadline has passed and the court has received no response from
Ms. Shapiro, the Court will consider the Commissioner’s motion unopposed unless Ms. Shapiro
files a response on or before June 30, 2020. If Ms. Shapiro submits a response, the
Commissioner shall have until July 21, 2020 to file any reply.

        SO ORDERED.

Dated: June 8, 2020
       New York, New York




Copies of this Order have been sent via
Regular Mail to the following:

        Marcia Shapiro
        131 East 83rd Street
        Apt. 4G
        New York, NY 10028
